Exhibit 10.1

    [exhibit101image1.jpg]    




May 11, 2013




To: Jeff Ackerman:
We are genuinely excited about the prospect of your joining The Fresh Market,
Inc. (the "Company"). You made a tremendous impression on our management team
and we believe you will add great value to our growing company.
Below is our understanding:
•
We are offering the position of Executive Vice President – Chief Financial
Officer, reporting to the Chief Executive Officer. You will also be elected
Treasurer and an Assistant Secretary.

•
We are offering an annual base salary of $400,000, paid bi-weekly. Our
Compensation Committee expects to review executive salaries early in fiscal
2014.

•
As an executive officer, you will participate in the 2013 Annual Incentive
Compensation Program for Select Executives (the "Program"), the form of which we
have provided to you. Your target bonus under the Program will be fifty percent
(50%) of your annual base salary, pro rated for the time period from your date
of employment until the end of the Company's current fiscal year. The Company's
financial metrics for determining the actual amount of your bonus (operating
income, on an adjusted basis, and total sales, with an ROIC “gate”), which have
been shared with you, will be the same for you as for other executives under the
Program. The bonus is entirely formulaic and there is no positive discretionary
element, though, as with many similar bonus programs, the Compensation Committee
may utilize negative discretion.

•
We will award you a signing bonus of $300,000 in restricted stock. Your grant
will be effective, and the grant date will be, your date of hire unless the
Company’s trading


1



--------------------------------------------------------------------------------

Exhibit 10.1

window under the Company’s insider trading policy is not then open in which case
your grant will be effective, and your grant date will be, the first business
day that the trading window is open following your date of hire (such date that
the grant is effective, the “Grant Date”). The number of restricted shares that
you receive will be based upon the closing price of the Company's common stock
on The Nasdaq Stock Market on the Grant Date. The restricted shares will be
awarded on the Company's form RSA Award agreement and will vest one hundred
percent (100%) on the third anniversary of the Grant Date, subject to your then
employment. We have provided you with a copy of the form of equity award
agreement for the award described above. In addition, you will also receive a
cash signing bonus of $160,000 to be paid within 30 days of your start date. If
you leave voluntarily or are terminated for cause within one year of your start
date, you must repay the entire amount of the cash signing bonus. If you leave
voluntarily or are terminated for cause between your first and second year of
employment, you must repay the applicable pro rata portion remaining, i.e.,
$160,000 x (730 days - days worked)/730 days.
•
We will award you a total of $420,000 of Grant Date value (GDV) of equity, pro
rated for the time period from your date of employment until the end of the
Company's current fiscal year, in the form of options (forty percent (40%) of
the total GDV), restricted shares (thirty percent (30%) of the total GDV) and
performance share units (thirty percent (30%) of the total GDV). The number of
options that you will receive will be determined by dividing 40% of the GDV by
the Black-Scholes value determined as of the Grant Date and the number of
restricted shares and performance share units that you will receive will be
determined, in each case, by dividing 30% of the GDV by the closing price of the
Company's common stock on The Nasdaq Stock Market on the Grant Date. The
exercise price for your options will be the closing price of the Company’s
common stock on The Nasdaq Stock Market on the Grant Date. Your options and the
restricted shares referred to in this paragraph will be subject to time-based
vesting of twenty-five percent (25%) of the shares vesting on each of the first
through fourth anniversary of the Grant Date. The performance share units will
vest, subject to achievement of the financial performance metric, following the
end of fiscal 2015. We have shared the financial performance metric with you
(cumulative EPS, on an excluded items basis, for fiscal 2013 – fiscal 2015). In
addition, we have provided you with copies of the form of equity award
agreements for the awards described above.

•
As an executive officer, you will be subject to our Compensation Recoupment
Policy and our Stock Ownership and Retention Guidelines which limit the amount
of compensatory equity you may sell until you are in compliance with the
Guidelines. We have provided you with a copy of the Recoupment Policy and the
Retention Guidelines.

•
As an Executive Vice President, you will be expected to enter into an Employment
Agreement, and will thereafter become a participant under the Company's
Severance


2



--------------------------------------------------------------------------------

Exhibit 10.1

Plan. You understand that the Employment Agreement includes restrictive
covenants. We have provided you the form of the Employment Agreement and the
Severance Plan. We remain available to answer any questions that you may have,
although please note that the Employment Agreement and the Severance Plan, as
compared to oral discussions, control the matters covered thereby.
•
You will be entitled to use of a Company car subject to the Company's automobile
policy with which we expect you to comply.

•
You will be entitled to paid vacation. The number of days and timing of the
vacation should be coordinated with your supervisor.

•
You will be eligible for the Company's full-time benefits package (subject to
waiting periods applicable to these benefits), information for which has been
provided to you. If necessary, we agree to reimburse your COBRA or similar
premiums incurred for coverage during any waiting or gap period.

•
The Company will pay and/or reimburse reasonable expenses, including reasonable
travel, for continuing professional education necessary to maintain your current
professional certifications.

This offer of employment is contingent upon successful completion of a
background check and drug test. When you report for your first day of work you
will need to provide documents that establish your identity and right to work in
the United States.
Your employment and compensation with The Fresh Market, Inc. are "at will"
meaning that either the Company or you can terminate your employment at any time
and for any or no reason. The terms of this offer letter, therefore, do not and
are not intended to create either an express and/or implied contract of
employment. No manager or representative of The Fresh Market, Inc. other than
the President has authority to enter into any agreement for employment for any
specified period of time or to make any agreement contrary to the foregoing, and
any promises to the contrary may only be relied upon by you if they are in
writing and signed by the President of The Fresh Market, Inc.
It is intended that the provisions of this offer letter comply with Section 409A
of the Internal Revenue Code and this offer letter will be construed
accordingly. Neither you nor any of your creditors or beneficiaries will have
the right to subject any deferred compensation (within the meaning of Section
409A) payable under this offer letter or under any other plan, policy,
arrangement or agreement of or with the Company or any of its affiliates (this
offer letter and such other plans, policies, arrangements and agreements, the
"Company Plans") to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment. Except as permitted under
Section 409A, any deferred compensation (within the meaning of Section 409A)
payable to you or for your benefit under any Company Plan may not be reduced by,
or offset against, any amount owing by you to the Company or any of its
affiliates. Except as specifically permitted by Section 409A, the benefits and
reimbursements

3



--------------------------------------------------------------------------------

Exhibit 10.1

provided to you under any Company Plan during any calendar year will not affect
the benefits and reimbursements to be provided to you under the relevant section
of such Company Plan in any other calendar year, and the right to such benefits
and reimbursements cannot be liquidated or exchanged for any other benefit and
will be provided in accordance with Section 409A and its associated regulations.
Further, in the case of reimbursement payments, such payments will be made to
you on or before the last day of the calendar year following the calendar year
in which the underlying fee, cost or expense is incurred.
[Remainder of the page intentionally left blank]



4



--------------------------------------------------------------------------------



If the matters set forth above are acceptable to you and you wish to accept our
offer of employment, please sign and date a copy of this letter and return to my
attention.


Warmest Regards,


Craig Carlock
President and Chief Executive Officer




I accept the offer of employment as of this ___ day of May 2013.




Jeff Ackerman





5

